Decree of the Surrogate’s Court of Kings county affirmed, with costs, payable out of the estate, to all parties who have filed briefs. Lazansky, P. J., Carswell, Scudder and Tompkins, JJ., concur; Young, J., dissents, being of opinion that section 18 of the Decedent Estate Law was not intended to apply to a will made before August 31, 1930, even though a codicil was made thereafter. The codicils in question do not by their terms disinherit the wife. Section 18 does not apply unless the execution of the codicils accomplished the re-execution of the will, and it has frequently been held that the execution of a codicil does not accomplish the re-execution of a will but is only a republieation thereof. [141 Misc. 874.]